DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 41, 44, 49-55, 57, 58 and 65-68.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Applicants' arguments, filed 06/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 41, 44, 49-54, 57, 58 and 65-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al. (US 2013/0337022, Dec. 19, 2013) in view of Caruso et al. (US 2009/0047517, Feb. 19, 2009), Oh et al. (KR 100794264 B1, Jan. 11, 2008), Leonard (US 2007/0238707, Oct. 11, 2007), and Bae (US 5,484,610, Jan. 16, 1996).
Pillay et al. disclose a pH responsive and mucoadhesive pharmaceutical dosage form for the release of a pharmaceutical active agent. The dosage form includes a mucoadhesive layer, a water-insoluble outer layer, and an intermediate layer including one or more pharmaceutically active agents. The mucoadhesive layer can also include an active agent (abstract). Each of the layers is typically in the form of a polymeric membrane. The polymeric membranes can be manufactured from one or more natural and/or synthetic polymers. Natural polymers can be polysaccharides. Synthetic polymers can be mucoadhesive polymers. The polymer or polymers of at least one of the layers can be selected so as to render the pharmaceutical dosage form pH responsive. The polymers can be crosslinked so as to retard and prolong the release of the active agent(s) from the dosage form. The polymers are selected for their ability to entrap and modulate the release of the active agent (¶ [0050]). Suitable mucoadhesive polymers include chitosan and pectin (¶ [0051]). Each layer may comprise one or more of the same polymers (¶ [0011]). The polymers may be in a 1:1 ratio (Table 1). The water-insoluble outer layer protects active agents, which are acid and/or enzyme sensitive, from acid and/or enzyme degradation within the gastro intestinal tract (i.e. enteric coating). The mucoadhesive layer can also include a permeation enhancer to improve the bioavailabilities of active agents which have poor oral bioavailabilities (¶ [0052]). Manipulating the mucoadhesive layer to be pH-responsive will allow prolong drug release at the specific site of absorption (¶ [0059]). The active agent can be any suitable drug or bioactive compound. Suitable active agents include protein (¶ [0054]). A dosage form may be a capsule by rolling the composition (Figs. 1 and 2 and ¶ [0057]).
Pillay et al. differ from the instant claims insofar as not disclosing wherein the mucoadhesive layer and intermediate layer are crosslinked to each other.
However, Caruso et al. disclose a multilayer polymer assembly (abstract). The multilayer polymer assembly may be used in drug delivery (¶ [0128]). The multilayer polymer assembly comprises a plurality of crosslinks between at least one pair of adjacent polymer layers (claim 1). Intermolecular covalent bonding between individual polymer layers of a multilayer polymer assembly can impart improved stability to the assembly by crosslinking the layers of the polymer assembly together. ‘Click chemistry’ is used to form covalent bonds that crosslink the layers of a multilayered polymer assembly (¶ [0042]). 
It would have been prima facie obvious to one of ordinary skill in the art to have the mucoadhesive layer and intermediate layer crosslinked to each other motivated by the desire to improve stability as taught by Caruso et al. 
The combined teachings of Pillay et al. and Caruso et al. do not disclose wherein the dosage form comprises aprotinin (i.e. claimed protease inhibitor).
However, Oh et al. disclose a multilayer drug formulation for oromucosal administration comprising a mucosal adhesive layer. The mucosal adhesive layer may comprise an absorption accelerator (abstract).  The absorption accelerator promotes absorption of the drug and may be aprotinin (page 4, first paragraph). The drug may be in admixture with the absorption accelerator (page 6, first paragraph).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Pillay et al. disclose wherein dosage form may include an agent to improve the bioavailability of the active agent. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated aprotinin into the dosage form of Pillay et al. since it is a known and effective agent for improving the bioavailability of an active agent since it promotes absorption of drugs as taught by Oh et al. 
The combined teachings of Pillay et al., Caruso et al., and Oh et al. do not disclose wherein the composition comprises glycocholic acid or sodium caprate (i.e. claimed absorption enhancers). 
However, Leonard discloses wherein medium chain fatty acids and their salts and bile salts are enhancers increasing permeability and facilitating the absorption of otherwise poorly permeable molecules (¶ [0046]). Suitable medium chain fatty acid salt include sodium caprate (¶ [0043]). Suitable bile salts include glycocholic acid (¶ [0229]). 
Pillay et al. disclose wherein the muchoadhesive layer may include an agent to improve the bioavailability of the active agent. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated glycocholic acid or sodium caprate into the dosage form of Pillay et al. since they are known and effective agents to improve the bioavailability of an active agent since they are enhancers for increasing permeability and facilitating absorption of drugs as taught by Leonard. 
In regards to incorporating both aprotinin and glycocholic acid or sodium caprate into the dosage form of Pillay et al., generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Therefore, since both aprotinin and glycocholic acid or sodium caprate are taught by the prior art as useful agents to improve the bioavailability of an active agent, it would have been obvious to have combined them to be used as the agent to improve the bioavailability of the active agent. 
In regards to instant claims 41, 49 and 58 reciting wherein each of the agent, the protease inhibitor, and the absorption enhancer are within the two layers of the polymer matrix, Pillay et al. disclose wherein the mucoadhesive layer and the intermediate layer comprises an active agent. Oh et al. disclose wherein an agent that improves bioavailability of an active agent may be admixed with a drug. Therefore, it would have been obvious to one of ordinary skill in the art to have the mucoadhesive layer and the intermediate layer comprise aprotinin and glycocholic acid or sodium caprate since both of those layers comprise an active agent and an agent that improves bioavailability of an active agent is known to be admixed with an active agent as taught by Oh et al.
The combined teachings of Pillay et al., Caruso et al., Oh et al., and Leonard do not disclose wherein the composition forms a swollen matrix at neutral pH, wherein the active agent is insulin, wherein the active agent is released over a period of at least 24 hours, and wherein the active agent is present in an amount of between 5 wt. % and 25 wt. %.
However, Bae discloses terpolymers which are sensitive to pH and temperature are useful carriers for conducting bioactive agents through the gastric juices of the stomach in protected form. Such terpolymers swell at the higher physiologic pH of the intestinal tract causing release of the bioactive agents into the intestine (abstract). It is desirable to block gastric drug release through the use of pH sensitive materials which are rigid or insoluble at stomach pH, thereby preventing drug release, but which will dissolve or swell in the normal physiological pH of the intestinal tract allowing drug release therein (col. 2, lines 58-63). The terpolymers swell at relative neutral pH (col. 4, lines 33-35). Insulin may be released from the terpolymer over a period of 24 hours at pH 7.4 (Example 6). The amount of bioactive agents which can be loaded on the terpolymers will depend on the degree of compatibility between the bioactive agent and the terpolumer. These may be readily determined empirically. The bioactive agent will generally make up between about 0.1 to 50 percent by weight of the loaded terpolymer (col. 9, lines 40-46).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the dosage form of Pillay et al. to form a swollen matrix at neutral pH in order to release the active agent into the intestine and not into the stomach, which is desirable as taught by Bae. One of ordinary skill in the art would have had reasonable expectation of success since Pillay et al. disclose wherein the dosage form may comprise pH responsive polymers and the terpolymers of Bae, which are rigid at stomach pH and swell at neutral pH, are effective pH responsive polymers. 
It would have been prima facie obvious to one of ordinary skill in the art to have the active agent be insulin since Pillay et al. disclose wherein the active agent can be any suitable drug or bioactive compound and insulin is a known and effective drug as taught by Bae. 
It would have been prima facie obvious to one of ordinary skill in the art to have released the active agent over a period of 24 hours since this is a known and effective release period for active agents as taught by Bae. One of ordinary skill in the art would have had a reasonable expectation of success since Pillay et al. disclose wherein manipulating the polymers (e.g. crosslinking and pH-responsive) affects drug release time.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated between about 0.1 to 50 percent active agent into the dosage form of Pillay et al. since this is known and effective amount of active agent to be incorporated into a dosage form as taught by Bae. Moreover, it would have taken no more than the relative skills of one of ordinary skill in the art to determine the amount of active agents since the amount depends on the degree of compatibility between the active agent and the polymer, which can be readily determined by one of ordinary skill in the art as taught by Bae. 
In regards to instant claims 41, 49 and 58 reciting at neutral pH a swollen matrix that unrolls and adheres to a mucosal surface forms, Bae discloses wherein the terpolymers swell at neural pH and Pillay et al. disclose a mucoadhesive layer for the dosage form. Thus, a dosage form that forms a swollen matrix that unrolls and adheres to a mucosal surface at neutral pH is obvious. 
In regards to instant claims 41, 49 and 58 reciting wherein each layer of the two layers comprises crosslinked polymers derived from chitosan and pectin, Pillay et al. disclose wherein each layer comprises one or more polymers and wherein the polymers include chitosan and pectin and wherein the polymers can be crosslinked. 
In regards to instant claims 41, 49 and 58 reciting wherein the composition protects the agent at an acidic pH, Pillay et al. disclose wherein the dosage form comprises a water-insoluble outer layer that protects active agents from acid (i.e. acidic pH) within the gastro intestinal tract.
In regards to instant claims 49, 58 and 68 reciting 0.1 wt. % to 10 wt. % protease inhibitor and 0.1 wt. % to 10 wt. % absorption enhancer, as discussed above, aprotinin (i.e. claimed protease inhibitor) and glycocholic acid or sodium caprate (i.e. absorption enhancer) are both agents for improving the bioavailability of the active agents. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of aprotinin (i.e. claimed protease inhibitor) and glycocholic acid or sodium caprate (i.e. absorption enhancer) depending on the amount of active agents that needs improve bioavailability. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
In regards to instant claim 58 reciting an enteric coating having a shell encapsulating the composition, Pillay et al. disclose wherein the dosage form is a capsule and wherein the water-insoluble outer layer of the dosage form protects active agents from acid and/or enzyme degradation within the gastro intestinal tract (i.e. enteric coating). Therefore, the water-insoluble outer layer is a shell encapsulating the composition since it is the outer most layer of a capsule. 


2.	Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al. (US 2013/0337022, Dec. 19, 2013) in view of Caruso et al. (US 2009/0047517, Feb. 19, 2009), Oh et al. (KR 100794264 B1, Jan. 11, 2008), Leonard (US 2007/0238707, Oct. 11, 2007), Bae (US 5,484,610, Jan. 16, 1996), and further in view of Goldenberg et al. (US 2007/0292506, Dec. 20, 2007).
	The teachings of Pillay et al., Caruso et al., Oh et al., Leonard and Bae are discussed above. Pillay et al., Caruso et al., Oh et al., Leonard and Bae do not disclose wherein the composition release the active agent over a period of at least 82 hours.
	However, Goldenburg et al. disclose a composition comprising a sustained release complex composed of a protein or peptide and a gallic acid ester (¶ [0014]). Suitable proteins include insulin (¶ [0017]). Sustained delivery can be for periods longer than one week (¶ [0025]).
	Pillay et al. disclose wherein the active agent may be a protein. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the active agent of Pillay et al. release over at least a week since this is a known and effective time period of releasing an active agent comprising protein such as insulin as taught by Goldenburg et al. One of ordinary skill in the art would have had a reasonable expectation of success since Pillay et al. disclose wherein manipulating the polymers (e.g. crosslinking and pH-responsive) affects drug release time.

Response to Arguments
	Applicant argues that none of the references cited disclose or suggest, a least, a polymer matrix comprising two layers, the two layers crosslinked to each other.
	The Examiner does not find Applicant’s argument to be persuasive. Pillay et al. disclose a polymer matrix comprising two layers by disclosing a dosage from comprising a mucoadhesive layer and an intermediate layer. Although Pillay et al. disclose a water-insoluble outer layer, the transitional term “comprising” in the instant claims does not exclude additional layers. Also, the water-insoluble outer layer may be interpreted as an enteric coating, which is not excluded by the instant claims as shown in instant claim 58. In regards to the two layers being crosslinked to each other, this is taught by Caruso et al. as discussed in the rejection necessitated by Applicant’s amendment. 

Applicant argues that none of the references cited disclose or suggest, at least, a composition wherein each of the agent, the protease inhibitor, and the absorption enhancer are entrapped between the two layers of the polymer matrix, within the two layers of the polymer matrix, or entrapped within and between the two layers of the polymer matrix. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection necessitated by Applicant’s amendment, aprotinin and glycocholic acid or sodium caprate are agents that improve the bioavailability of an active agent. Pillay et al. disclose wherein the mucoadhesive layer and the intermediate layer comprises an active agent. Oh et al. disclose wherein an agent that improves bioavailability of an active agent may be admixed with a drug. Therefore, it would have been obvious to one of ordinary skill in the art to have the mucoadhesive layer and the intermediate layer comprise aprotinin (i.e. claimed protease inhibitor) and glycocholic acid or sodium caprate (i.e. claimed absorption enhancer) since both of those layers comprise an active agent and an agent that improves bioavailability of an active agent is known to be admixed with an active agent as taught by Oh et al. 

Applicant argues that the composition recited in the independent claims showed improved results relative to commercial products with exceptionally longer duration. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown objective evidence supporting this. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield and Dupont, 197 USPQ 227, 229 (C.C.P.A. 1978). Therefore, since Applicant provided only a conclusory statement in the specification and did not provide objective evidence to support the statement in the specification, Applicant’s argument is unpersuasive. Furthermore, it is unclear how the commercial product differs from the claimed invention. The claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). 

Applicant argues that Goldenburg fails to cure the above deficiencies. 
The Examiner submits that Applicant’s arguments above have been addressed and are unpersuasive. Therefore, the rejection with Goldenburg is maintained. 

Conclusion
Claims 41, 44, 49-55, 57, 58 and 65-68 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612